Citation Nr: 1725791	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to October 1945 in the United States Marine Corps.  He died in March 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2012, the Board remanded the appeal for further development.

In December 2013, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In February 2014, the Board again remanded the appeal for further development.

In the February 2014 adjudication, the Board explained in the Introduction portion of the decision that claims for entitlement to accrued benefits and dependent's educational assistance benefits (DEA)had been withdrawn by the appellant at the December 2013 hearing.  The Board thus found the claims were no longer on appeal and stated they were dismissed.  While the post-remand March 2017 supplemental statement of the case erroneously continued to include the claims for accrued benefits and DEA as on appeal, in the April 2017 VA Form 8, the RO properly recertified only the above-captioned claim to the Board.  Given the withdrawal of the claims at the hearing and their previous dismissal, the Board has no jurisdiction over these claims, they are not on appeal, and they will not be addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in March 2008.  The death certificate lists the immediate cause of death as artherosclerotic heart disease.  No other causes were identified.

2.  At the time of his death, the Veteran was service-connected for psychoneurosis and anxiety, rated as 50 percent disabling.

3.  The service-connected psychoneurosis and anxiety was not a principal or contributory cause of the Veteran's death.

4.  Atherosclerotic heart disease is not attributable to service and was not manifest within one year of the Veteran's separation from service. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.5, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's certificate of death shows that he died in March 2008.  The certificate lists the immediate cause of his death as artherosclerotic heart disease.  No other cause is listed on the form.  The Veteran was 81 years old.  

At the time of his death, the Veteran was service-connected for a psychiatric disability, characterized as psychoneurosis and anxiety, rated as 10 percent disabling since October 14, 1945, and 50 percent disabling since April 18, 2003.  The appellant reports that this psychiatric disability contributed to the Veteran's heart disease and death.

Turning first to the matter of whether the Veteran's cause of death, artherosclerotic heart disease, was related to service, service treatment records reveal no complaints referable to heart disease or any abnormality of the heart, to include on separation examination.  Shortly after discharge, in April 1946, a VA examination was conducted and the Veteran's cardiovascular system was found to be normal.  No abnormalities in blood pressure or respiration were found, even after exercise, and there were no arrhythmias.

Since service, the record reveals no competent evidence of a nexus between the cause of the Veteran's death and his period of service.  Boyer v. West, 210 F.3d 1350, (Fed. Cir. 2000) 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). That is, there is simply no competent evidence that establishes a link between the Veteran's artherosclerotic heart disease and military service. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a finding that artherosclerotic heart disease was incurred in or aggravated by service.  The probative evidence does not show that the condition was related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to any cardiac symptomatology.  Heart abnormalities were not found within one year of separation from service, including on VA examination in 1946; rather, the evidence reflects that the Veteran's heart disease was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not heart disease, weighs against the credibility of any statement that heart disease persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

A medical opinion on the matter of service connection for atherosclerotic heart disease has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have any cardiovascular abnormality during service, and does not reflect competent evidence showing a nexus between service and the disorders, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

To the extent the appellant generally asserts that the Veteran's cause of death was related to service, she has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of cardiovascular disease, including artherosclerotic heart disease.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Additionally, presumptive service connection for artherosclerotic heart disease as a "chronic disease" is not warranted as there is no documentation of the condition from within one year of the Veteran's 1945 discharge.  As for a continuity of symptomatology between the disorder and service, heart disease was not noted during service, and characteristic manifestations of the disease processes were not identified.  

On the matter of whether the Veteran's service-connected psychiatric disability
was a principal or contributory cause of the Veteran's death, the record contains no competent evidence of such a link.  Rather, in March 2014, the appellant contacted the Veteran's VA providers, requesting a letter stating that the Veteran's stroke could have been caused by his psychiatric disability.  The provider responded that she could not render such an opinion.  Documentation surrounding both the request and the provider's response are contained in the VA treatment records.

The Board thus finds that the preponderance of the evidence is against a finding that the Veteran's service-connected psychiatric disorder was caused his death. The Board acknowledges that no medical opinion has been obtained on this point.  However, the Board again finds that the record, which does not reflect competent evidence suggesting such a link, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  As the records provide no basis to grant this claim, and in fact provide evidence against this claim to the extent the Veteran's treating providers could not render the requested opinion, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

Again, the appellant has not been shown to have the medical training or expertise to be competent to render an opinion as to the relationship between the Veteran's psychiatric disability and his cause of death, artherosclerotic heart disease.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board has considered the hearing testimony that the Veteran's doctors told the appellant and/or representative that his psychiatric condition played a part in his death.  The appellant is competent to report what the doctors told her, but a review of the treatment notes is not supportive, and in fact, the records are contrary to her assertion.  As such, her lay recounting is accorded little probative value.

The Board has considered the articles and literature submitted by the appellant in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  



ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


